Citation Nr: 0706427	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  05-09 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-operative total 
left knee arthroplasty.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Celeste Farmer Krikorian, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1954 to June 
1956.  He also served in the Marine Corps Reserves between 
1956 and 1965 and between 1976 and 1993, during which he had 
a period of active duty from January 1991 to August 1991 and 
periods of active duty for training, including from April 10 
through 12, 1981.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.  


FINDING OF FACT

The veteran's total left knee arthroplasty is not related to 
disease or injury during his active military service.


CONCLUSION OF LAW

A left knee disorder was not incurred or aggravated in active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service. 38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. 
§§ 3.303, 3.304 (2006).  The term "active military, naval, 
or air service" includes any period of inactive duty 
training during which the individual concerned was disabled 
or died from an injury incurred or aggravated in line of 
duty.  38 U.S.C.A. § 101(24)(C)(i).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).


A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

Service enlistment examination in May 1954 indicates that the 
veteran entered service with no left knee complaints or 
pathology.  Similarly, no left knee problems were noted at 
service separation examination in May 1956.  The record 
indicates that, in addition to his second period of active 
service in 1991, the veteran was a reservist from 1956 to 
1965 and from 1976 until his retirement in 1993.  
Accordingly, the records include periodic physical 
examinations during that time.  The record reflects that the 
veteran's physical condition was observed on numerous 
occasions from August 1954 until his retirement.  In all 
instances, the veteran was found physically fit with no 
impairments.  Fully recorded physical examinations for 
reserve duty were conducted in April 1960, March 1961, June 
1962, and April 1984.  No left knee complaints or problems 
were noted upon any of the examinations.  

The folder also contains service medical treatment records 
for the veteran's period of active service and reserve duty 
from 1954 to 1993.  According to these records, the veteran 
was treated for an injury to the left knee on April 12, 1981.  
He reportedly stepped into a fox hole during the night.  The 
examiner gave an impression of a left knee sprain versus 
fracture.  An ace bandage was used to treat the injury.  
There is no indication in the record that the veteran sought 
follow-up treatment for the left knee.  The veteran underwent 
physical examination in April 1984 which showed no complaints 
or objective findings concerning the left knee.  

According to the record, no other complaints were made, and 
no more treatment was sought until the veteran's retirement 
in 1993.  Post service private treatment records indicate 
that the veteran was first treated for his left knee in 1998.  
In April 1998, the veteran had both knees replaced, 
subsequent to a diagnosis of osteoarthritis of the bilateral 
knees, which reportedly required follow-up treatment until 
May 1998.

The veteran underwent VA examination in March 2003.  
According to the examination report, the veteran stated that 
he had no injury to the left knee but noted that his knee had 
become very symptomatic in the early 1990's.  He also gave a 
history of his 1998 bilateral knee arthroplasty.  Physical 
examination of the knees was conducted, and the 
arthroplasties were noted as stable in all areas.  Range of 
motion was reported as excellent.  The examiner gave an 
impression of postoperative bilateral total knee arthroplasty 
with excellent results.

The veteran underwent another VA examination in December 
2004.  The examination request indicates that the veteran's 
claims folder was to be available to the examiner.  The 
examination report indicates that the veteran stated that he 
fell in a foxhole in April 1981, injuring his left knee.  He 
reported that he received no further treatment for his left 
knee until 1993 and reiterated his history of total knee 
arthroplasty in 1998.  Physical examination was conducted, 
and X-rays were taken.  After examination, the examiner 
opined that nothing in the veteran's history suggested a 
direct line between a single episode of what appeared to be a 
mild knee injury in April 1981 to cause him to have total 
knee arthroplasty many years later.  The examiner further 
opined that requiring total knee arthroplasty at 67 years old 
was not unusual for even individuals with no knee injuries 
whatsoever.

The veteran has submitted medical opinions: one dated in 
August 2006 from his surgeon, and one dated in October 2002 
from his cousin, an orthopedic surgeon.  The Board must weigh 
the credibility and probative value of the VA and private 
medical opinions, and in so doing, the Board may favor one 
medical opinion over the other.  See Evans v. West, 12 Vet. 
App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 
433 (1995)).  The Board must account for the evidence it 
finds persuasive or unpersuasive, and provide reasons for 
rejecting material evidence favorable to the claim.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

The October 2002 statement from the veteran's private 
physician indicates that he had treated the veteran for 
degenerative arthritis of the knees for some time, and that 
the veteran had had bilateral knee replacement several years 
ago for progressive degenerative arthritis of his knees.  He 
stated that he reviewed the veteran's "active duty medical 
record" and noted both an injury to the right knee in 1978 
and an injury to the left knee in 1981.  He expressed the 
opinion that the progressive arthritis that the veteran had 
experienced in his knees, which culminated in bilateral knee 
replacement, is "service-related to these injuries that 
began some 24 years ago."  He added "It is my opinion that 
[the veteran's] degenerative arthritis is, in part, related 
to his trauma experienced while on active duty in the 
military."  

The August 2006 statement from the veteran's cousin, an 
orthopedic surgeon, indicates that the veteran consulted him 
privately in the 1980's concerning his knee injuries - one to 
the right knee in 1978 and one to the left knee in 1981.  He 
stated, "Based upon his history, symptoms and findings, it 
is my opinion that both of these injuries were service 
connected and would have a significant probability of leading 
to post traumatic arthritis."  

After review of the evidence, the Board attaches significant 
probative value to the December 2004 VA examiner's opinion.  
The Board finds that the VA opinion carries more weight as it 
is well reasoned and consistent with other evidence of 
record, and included review of the claims file.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000).  Other than the one 
isolated event in April 1981, the service medical records are 
negative for any complaints, findings, treatment, or 
diagnosis of a left knee disease or residuals of an injury.  
Moreover, numerous reserve physical evaluation statements 
specifically indicate that the veteran had no physical 
limitations related to the left knee.  Furthermore, the 
veteran stated on his March 1984 Report of Medical History 
(the physical examination closest to the date of injury) that 
he was in "excellent" health, and upon concurrent medical 
examination, no left knee disability was found nor noted 
historically.  This lack of treatment was also confirmed by 
the veteran at his December 2004 VA examination in which he 
stated that he did not seek treatment for his knees until 
1993.

The Board gives less weight to the opinion contained in the 
October 2002 statement by the veteran's surgeon.  It is 
notable that the records that were obtained concerning the 
1998 bilateral knee replacement surgery did not refer to the 
1981 injury.  It is also notable that the surgeon attributes 
the veteran's degenerative arthritis "in part" to the 
trauma, which he erroneously states occurred during active 
duty rather than inactive duty training.  While service 
connection may be granted for any increase in severity of a 
non-service-connected injury or disease, not due to the 
natural progress of the non-service-connected disease, see 
Allen v. Brown, 7 Vet. App. 439 (1995), 71 Fed. Reg. 52744 
(September 7, 2006) (to be codified at 38 C.F.R. § 3.310), 
the surgeon does not provide the type of information that 
would support a grant of service connection for the part of 
the veteran's degenerative arthritis of the left knee that 
might be related to the 1981 injury.  He does not indicate 
how much disability, if any, he attributes to the 1981 
injury.  The baseline level of severity of the non-service-
connected arthritis of the left knee is not established by 
medical evidence; moreover, the medical evidence that is of 
record does not show any level of disability related to the 
1981 injury.  

As for the August 2006 opinion by the veteran's cousin, 
although it concludes that the knee injuries would have "a 
significant probability of leading to post traumatic 
arthritis," this is not the same thing as saying that the 
1981 injury did, in fact, lead to post-traumatic arthritis of 
the veteran's left knee.  The opinion is merely that there is 
a probability - albeit significant - that the 1981 injury, as 
described to the veteran's cousin, could have led to post-
traumatic arthritis.  Given that the veteran's surgeon 
describes the veteran's left knee arthritis as degenerative, 
rather than post-traumatic, and attributes, at most, only 
part of the arthritis to the trauma, and given that the VA 
examiner sees no link between the mild left knee injury in 
1981 and the knee replacement surgery in 1998, the Board 
concludes that the opinion of the veteran's cousin is 
outweighed by the negative evidence.


In making its decision, the Board has also considered the 
veteran's May 2006 hearing testimony and the statements of 
the veteran and his wife, in which both relate the veteran's 
current left knee disability to service.  At his hearing, the 
veteran testified that he began seeking treatment for his 
left knee in 1993.  He stated that he could not freely 
complain about his left knee due to the nature of his reserve 
service which required superior physical fitness.  The Board 
does not find that the veteran's statement concerning his 
reluctance to complain as credible for the record indicates 
that he freely sought treatment for his right knee during the 
same period.  Further, as a layperson without medical 
training and expertise, he is not competent to provide a 
probative opinion on a medical matter.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  

Under the circumstances, service connection for post-
operative total left knee arthroplasty must be denied.  See 
38 U.S.C.A. §§ 1101, 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.   

Duties to Notify and Assist

VA has a duty to notify the appellant and his or her 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits and to 
assist the veteran in the development of his or her claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
and Supp. 2005); 38 C.F.R. §§ 2.102, 3.156(a), 5.159 and 
3.326(a) (2006).  

Notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  This notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Neither the veteran nor his representative has alleged any 
deficiency in the duties to notify or to assist the claimant.  
Shortly after the veteran filed his claim in July 2002, the 
RO sent a notice letter to the veteran in August 2002.  The 
notice was sent before the rating decision in March 2003.  
Moreover, the August 2002 letter addressed the issues of 
service connection for the left knee condition, and told the 
veteran what VA would do and what information he should 
provide to VA.  The notice letter has met all of the above 
stated notice requirements of Quartuccio.  In April 2006, the 
RO provided the veteran with the notice required by Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The appellant has been afforded two 
VA examinations.  He has submitted evidence to support his 
claim and has not identified any records which could be 
pertinent to his claim that have not been obtained.  For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the veteran in this case.  


ORDER

Service connection for post-operative total left knee 
arthroplasty is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


